UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7769



CLAIBORNE DOOLEY,

                                             Plaintiff - Appellant,

          versus


V. SMITH, M.D.; W. P. ROGERS, Regional Direc-
tor; A. DAVID ROBINSON, Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-28)


Submitted:   February 26, 1998             Decided:   March 20, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claiborne Dooley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find that this appeal is frivolous. Accordingly,
we dismiss the appeal on the reasoning of the district court.

Dooley v. Smith, No. CA-97-28 (E.D. Va. Nov. 18, 1997). We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2